Manulife Financial Corporation Notice of Meeting and Record Date Pursuant to National Instrument 54-101, Communication with Beneficial Owners of Securities of a Reporting Issuer, please be advised as follows: Meeting Date May 8, 2008 Record Date for Notice March 18, 2008 Beneficial Ownership Determination Date March 18, 2008 Record Date for Voting N/A Securities Entitled to Notice Common Shares Securities Entitled to Vote Common Shares Business to be Conducted Non-special /s/ Angela K. Shaffer Vice President and Corporate Secretary February 11, 2008 200 Bloor Street East, Toronto, ONM4W 1E5 Tel: (416) 926-3000 www.manulife.com Manulife Financial and the block design are registered service marks of The Manufacturers Life Insurance Company and are used by it and its affiliates including Manulife Financial Corporation.
